USCA4 Appeal: 21-6875      Doc: 11          Filed: 12/27/2021   Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6875


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JAY B. LEDFORD,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Richard D. Bennett, Senior District Judge. (1:18-cr-00465-RDB-2)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Jay B. Ledford, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6875         Doc: 11      Filed: 12/27/2021      Pg: 2 of 2




        PER CURIAM:

               Jay B. Ledford appeals the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the

        record on appeal and conclude that the district court did not abuse its discretion in denying

        Ledford’s motion. See United States v. Kibble, 992 F.3d 326, 329 (2021) (stating standard

        of review), cert. denied, 142 S. Ct. 383 (2021). Accordingly, we affirm the district court’s

        order. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                     2